



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Zerat, 2017 ONCA 193

DATE: 20170306

DOCKET: C62122

MacFarland, Pardu and Trotter JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Berhane Embaye Zerat

Applicant

Berhane Embaye Zerat, acting in person

Hannah Freeman, for the respondent

Heard: March 3, 2017

On appeal from the order of Justice R. Smith of the
    Superior Court of Justice, dated April 20, 2016, dismissing an appeal from the conviction
    entered on August 13, 2015 by Justice M. Hoffman of the Ontario Court of
    Justice.

ENDORSEMENT

[1]

After a trial before Justice M. Hoffman of the
    Ontario Court of Justice, Mr. Zerat was found guilty of mischief to property
    under $5,000.

[2]

Using a sledgehammer, Mr. Zerat smashed 4
    windows of the CBC building in Ottawa. At the outset of trial, Mr. Zerat
    brought a
Charter
application to stay
    proceedings, based on perceived historical abuses by government officials,
    post-secondary institutions and other individuals. The application was
    dismissed.

[3]

Mr. Zerat testified on the trial proper. He
    explained that he smashed the windows to draw attention to the same grievances
    that he pursued on his
Charter
application.
    Mr. Zerat was found guilty. The trial judge imposed a suspended sentence and a
    year of probation.

[4]

Mr. Zerat appealed his conviction, alleging bias
    on the part of the trial judge. The Summary Conviction Appeal Judge (SCAJ) dismissed
    his appeal.

[5]

Mr. Zerat seeks leave to appeal to this Court.
    He alleges that the trial judge and the SCAJ were biased against him.

[6]

Upon a review of the record at trial and before
    the SCAJ, we can find no indication of bias, or indeed any foundation to
    support a claim of reasonable apprehension of bias. The trial was conducted in
    a fair and even-handed manner. The trial judge did not err in dismissing Mr.
    Zerats
Charter
application. The elements of
    the offence were established on the evidence at trial. Moreover, the SCAJ
    treated Mr. Zerat with absolute fairness and compassion and made no error in
    dismissing his appeal.

[7]

Leave to appeal is refused.

J.
    MacFarland J.A.

G.
    Pardu J.A.

G.T.
    Trotter J.A.


